 

Case 1:18-cv-10836-PGG Document

J ONTTEO STATES DESTRICYT Co

136 Filed 01/22/20 Page 1 of 3

 

SOUTHERN DISTRICT OF NB

 

 

 

 

Tans. Ga
J Ao (P\ can

__ Gactasi — o
- [Nes \Woeiles eka, le

 

5 pe sey |

 

Ce

 

 

 

 

 

 

1 Gadkds mal la We plone, Cops

RENEWED hotmail %

She

 

 

 

 

 

Plead Madkn S. CEE Cy

A niu raat, Ercthe Womble CarkbnorherThe Chak

wa ye LA, vais a

 

AOL4 ex pecle Eline, roveiene’\ bu |

Wee Covet

Ee a ovormants Peas Mark, Vs

 

   

CO%.) CG oath x “bout. Macca wy

 

 

nitgeorer chctedic enh _
LAI Lb re Old Me OS),

 

 

The Conkeicuatell Ne

 

1Decordoer-AdY,, JOM. DB, 405,

Th Severs When Sie) DE. 14)
avh \\. plunirig unebe db Coyne Gre. |

The Cok We Cade then madly

Ye plowts R. acwiays puchion Ver execlhy sin caarberon
BE Mdina) Lportte. pla EE, M0 Dz, NAp-

 

B¥ CS.

 

D We puna cops on (\.%, 4.09,

 

. aaccomponien lau Oeney on > &, A \ O8

__|sne, 0
__|[ We plaiedcciies 8) renews vishal

Ve lentes We confusion,
ZS

ote SO: %US.

Ladehe \S yells —Nos 500 Cad \e acl whens

 

 

 

ts oveid Gna, \ ecthor Gans SON! w\,

 

 

Ne ortoma Solin eer DE

 

 

_| seme-Dabe

We Lae neds sedans ens

 

 

sop MAL

only paths pect males ts rea
ae Cost ts ocho We Cleo

iS The ual Wrong Whe Cac
Ls, mune Ne wubhery
ereay, an reeence.. Exh A ‘w. Wwe

Ss \

 

 

 

 

 

 

 

— Rex why SAN rend

 

pers

“{4e708:. TIE =) los maedleng |

 
  

Oe ‘son mallee we as [Neos 'on yi Locks
The Gackin cn enielspe eeertanea ADR reke

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 1:18-cv-10836-PGG .Document 136 Filed 01/22/20 Page 2 of 3
___]<Wvedore-pel) Bisceas V. pry Slocabel Sp Mg -S, Abela
vo xO ore Wook, CM « a se coking oor dP, A
ae COpeecy veto We bain is, Nn Send Derbi 289, —
oe a ote’ happy thence
— | by: Ap
_ Markus S. GMeshel Ore 32.
ae _— — Res. Net NII
| ReMi Goredionedl Tadltsion : .
P.O, Bax S2
“‘Yerre Waste EN ATGO®
r coe ae en
[~ oe
| - — — ~ ~ — ;
cect _ oe |
WEA | |
[ae oe — _

 

 

 

 

 

 

 
 

Sw TEL

 

 

~ Case 1:18-cv-10836-PGG Document 136 Filed 01/22/20 Page 3 of 3

  

Loosy Ad PMN Sy
AS PRG QQ
HPD ASHY MAO MMO ©
PP) -PSER FS 10
|a01430 3S OUd|
| vil — 80827 NI ‘ane euey

ozoe 2 ¢ NW
a €€ XO" ‘O”

: aa | — . , - UOHN su] Je I
Usmasa eee eed

E QEPES “SSW SINWN

 

 

 
   

 

 

 

 

 

 

ney
g
